DETAILED ACTION
This office action is a response to an amendment filed on 04/14/2022.
Claims 1- 15 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2016-139586, filed on 2016-07-14.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2020, 05/18/2021 and 06/30/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 07/20/2020.  These drawings are acceptable for examination proceedings.
Terminal Disclaimer
The terminal disclaimer filed on 04/14/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The rejection to double patenting has been withdrawn in view of Terminal Disclaimer.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further consideration based upon the amendments submitted on 04/14/2022, when reading claims in light of the specification, a full search was further conducted. However, none of the prior art references of recorded alone or in combination disclosed or suggest the any reasonable combination of limitations specified in the independent claims.

Prior art references of recorded in combination teach each of these features;
Matsuura et al. (US 20140155006 A1) teaches method and apparatus for correcting signal distortion with high accuracy and configured to correct amplitude and phase of the test signals. 
Futami et al. (US 20120063549 A1) teaches apparatus for identifying section to configure on an IQ plane. 

However, It's not obvious for one of ordinary skill in the art at the time of the invention to combine all references together to teach the limitations specified in the independent claim 1-15; specifically to the other limitations with the combination of including;  

“calculate an error between predetermined reference coordinates on an IQ plane and a signal point of a received predetermined reference signal on a basis of a reception result of the reference signal on which phase modulation or quadrature amplitude modulation is implemented and mapping information of the reference signal; and
generate correction data for correcting a deviation of a signal point of a received signal on a basis of a calculation result of the error”2Appl. No.15/133,001 Atty. Docket No.DC-105995 (20110-1996) Office Action Date May 2, 2018Response Date

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYAW Z SOE/Primary Examiner, Art Unit 2412